DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 01/03/2022.  	The Amendment filed 01/03/2022 has been received and considered.
Claims 1 and 3-7 are pending. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1 and 3-7 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This is a concepts involving “wherein the predetermined computation is a computation for estimating parameters wo and wi for a following linear model  
    PNG
    media_image1.png
    14
    70
    media_image1.png
    Greyscale
 between m data a and m data b held by a registered terminals Ti the cyphertext generation device is the registered terminals Tj the secret computation device is n secret computation servers M1, ..., M,, the computation device is an analysis terminal TA…” as disclosed in claims 1 and 3-7, represents a mathematical formula. These would be interpreted as being analogous to Obtaining and comparing intangible data (CyberSource) or Organizing and manipulating information through mathematical correlations (Digitech), therefore the limitations describe the abstract idea.
This judicial exception is not integrated into a practical application because the claims merely recite implementation by a generic computing device however provide no application of the mathematical formula.  Further recited elements within independent claims 1 and 3-7 taken individually do not amount to “significantly more” than just the abstract idea as previously identified above. There are generic computing components (i.e. computing device) claimed in a generic sense to perform the steps so they do not amount to significantly more. The steps not related to the mathematical relationship are generic general-purpose computing elements performing well-understood, routine, conventional activities (i.e. setting and calculating) (see MPEP 2016.05(d)II). Additionally, it is noted that in the prior art put forth below it is shown that performing the operations of the claims is known as being well-understood, routine, conventional activities. Therefore, the claims do not amount to significantly more than the previously defined abstract idea. Some of the evidences of “significantly more” are a) improvement to another technology or field; b) applying judicial exception with or by a “particular machine’; c) transforming particular article/data into different state or thing; d) adding unconventional or non-routine steps, producing useful application; and e) other meaningful limitations beyond generic link to particular technological environment.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120159180 A1 – Encrypted Pattern-matching
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437